Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 1 of 21




            Exhibit 151
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 2 of 21
12/14/2018                 Roberto González Echevarría                     Page: 1

  1                      UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT
  2

  3    * * * * * * * * * * * * * * *
       SUSAN BYRNE,                  )
  4                                  )
                      Plaintiff,     )
  5                                  )        Civil Action No.
            -vs-                     )        3:17-CV-01104 (VLB)
  6                                  )
       YALE UNIVERSITY, INC.,        )
  7                                  )
                      Defendant.     )
  8    * * * * * * * * * * * * * * *

  9

 10

 11

 12

 13                DEPOSITION OF:     ROBERTO GONZÁLEZ ECHEVARRÍA

 14                DATE:        DECEMBER 14, 2018

 15                HELD AT:     MADSEN, PRESTLEY & PARENTEAU, LLC
                                402 Asylum Street
 16                             Hartford, Connecticut 06103

 17

 18

 19             Reporter: Bethany A. Carrier, RMR, CRR, CSR #071

 20

 21

 22

 23
                            CASSIAN REPORTING, LLC
 24                       21 Oak Street - Suite 307
                         Hartford, Connecticut 06106
 25                             (860) 595-7462
                       scheduling@cassianreporting.com

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 3 of 21
12/14/2018                  Roberto González Echevarría                Page: 13

  1          Q      Did you review any documents in preparation for

  2    your deposition today?

  3          A      Yes.

  4          Q      What documents?

  5                        MS. CHAVEY:   I'm going to instruct

  6          you not to answer the question to the extent

  7          it would ask you documents that I selected and

  8          provided to you, because that's protected by

  9          the attorney work-product doctrine.          But to

 10          the extent you reviewed documents outside of

 11          our meeting, then you may answer the

 12          question.

 13    BY MS. HOWARD:

 14          Q      You're shaking your head.       Did you -- so did you

 15    review any documents outside of your meeting with Attorney

 16    Chavey?

 17          A      No.

 18          Q      Okay.    And aside from Attorney Chavey, are you

 19    being represented by any other counsel?

 20          A      No.

 21          Q      What is your current position?

 22          A      I am the Sterling Professor of Hispanic and

 23    Comparative Literature at Yale University.

 24          Q      And when did you become a Sterling Professor?

 25          A      I don't really remember.      In the '90s at some

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 4 of 21
12/14/2018                 Roberto González Echevarría                  Page: 16

  1          Q      And then for the 2014/2015 school year, between

  2    that school year and the 2015/2016 school year, is it your

  3    testimony that you only received a 1 to 2 percent pay

  4    increase?

  5          A      As far as I can remember, yes.

  6          Q      Has there been any time period in the last ten

  7    years that you've received more than a 1 to 2 percent pay

  8    increase between school years?

  9          A      I don't think so.     I don't think so.     But I

 10    can't remember.      It's never been anything worth

 11    remembering.

 12          Q      Do you know Professor Kate Stith?

 13          A      Yes, I do.

 14          Q      How do you know Professor Stith?

 15          A      I have known her for quite a few years.         She's

 16    in the law school at Yale.        She's also married to Judge

 17    Jose Cabranes, who has been a friend of mine for many

 18    years.

 19          Q      Did you become introduced to Professor Stith

 20    through Judge Cabranes?

 21          A      Yes.

 22          Q      And so have you known Professor Stith for over

 23    ten years?

 24          A      I would say, yes.

 25          Q      And Professor Stith was your advisor with

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 5 of 21
12/14/2018                 Roberto González Echevarría                 Page: 17

  1    respect to the recent climate review of the Spanish and

  2    Portuguese department?

  3                        MS. CHAVEY:    Objection.     Go ahead.

  4                        THE WITNESS:    Yes, she was.

  5    BY MS. HOWARD:

  6          Q      Was Professor Stith your advisor in any other

  7    respect?

  8          A      No.

  9          Q      So was Professor Stith your advisor in the Title

 10    IX complaint process during the late 2015 -- during --

 11    strike that.

 12                 So was Professor Stith your advisor during the

 13    UWC, University-Wide Committee process -- complaint

 14    process during 2016?

 15          A      If I understood you correctly, I missed the

 16    initials there.

 17          Q      The UWC.    The University-Wide Committee.       There

 18    was a UWC panel.

 19          A      Yes.

 20          Q      And she was your advisor in that process?

 21          A      Yes.   I think so.     Yes.

 22          Q      Were there -- was there any other area in which

 23    Professor Stith was your advisor, other than the two areas

 24    we just talked about?

 25          A      No.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 6 of 21
12/14/2018                 Roberto González Echevarría                 Page: 18

  1          Q      And during the time period that Professor Stith

  2    served as your advisor, did you listen to her advice?

  3          A      Yes.

  4          Q      Did you follow her advice?

  5                        MS. CHAVEY:    Objection.     You can

  6          answer it.     I'm objecting to the form.

  7                        THE WITNESS:    Yes.

  8    BY MS. HOWARD:

  9          Q      Has there been any time -- strike that.

 10                 During the time period that Professor Stith

 11    served as your advisor, was there any time that you

 12    disregarded her advice?

 13                        MS. CHAVEY:    Objection.

 14                        THE WITNESS:    I don't recall.

 15    BY MS. HOWARD:

 16          Q      And did you ever sign any sort of legal

 17    representation agreement with Professor Stith?

 18          A      I think I did.

 19          Q      Do you recall when you signed this agreement?

 20          A      Not exactly when, no.

 21          Q      Do you recall why you signed this agreement?

 22          A      It seemed that it was needed or something and

 23    that's why I signed it.

 24          Q      Was -- did you -- strike that.

 25                 Did you sign the agreement before or after the

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 7 of 21
12/14/2018                 Roberto González Echevarría                   Page: 48

  1                 You see where I am?

  2          A      Yes.   I am aware.

  3          Q      And you recall writing those parts?

  4          A      Oh, yes.    Yes.

  5          Q      And at the time that you wrote these words, was

  6    that an accurate statement?

  7          A      Oh, yes.    Yes.   This was a letter that was

  8    trying to be generous for a junior colleague who is going

  9    for a position elsewhere and I'm trying to help her.

 10          Q      Was this an accurate statement however?

 11          A      As accurate as can be, yes.

 12          Q      And overall, the letter of recommendation that

 13    you wrote for Sue Byrne, was it an honest letter?

 14          A      Oh, yes.    I always write honest letters of

 15    recommendation.      And it is an honest letter at that point

 16    and -- for what it was.

 17          Q      When you say "for what it was," what do you mean

 18    by that?

 19          A      Meaning for a job at Duke University.           She did

 20    not get the job.

 21          Q      And so you continue on in that next sentence to

 22    say, Her work is sustained and of laudable quality and her

 23    scholarly interests genuine and enduring.          Sue Byrne

 24    speaks near-native Spanish.

 25          A      That is true; her Spanish is good.        Near native,

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 8 of 21
12/14/2018                 Roberto González Echevarría                 Page: 49

  1    but not native.

  2          Q      And so that statement was also accurate?

  3          A      Yes.

  4                        MS. CHAVEY:    Objection.

  5                        THE WITNESS:    Objection?

  6                        MS. CHAVEY:    I'm objecting to the

  7          form of the question.        But you're entitled to

  8          answer it.

  9                        THE WITNESS:    Sure.

 10    BY MS. HOWARD:

 11          Q      Unless your attorney instructs you not to answer

 12    the question, you're to answer the question.

 13                        MS. CHAVEY:    If at any point I

 14          instruct you not to answer the question, I'll

 15          make that clear to you; otherwise, I'm

 16          objecting to the form for the record and that

 17          will be resolved later.

 18    BY MS. HOWARD:

 19          Q      In looking at your letter of recommendation that

 20    you wrote for Sue Byrne, as you sit here now, is there

 21    anything that you disagree with in your letter?

 22                        MS. CHAVEY:    Objection.

 23                        MS. HOWARD:    Let me actually

 24          rephrase that, because that's a bit of an

 25          awkwardly phrased question.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 9 of 21
12/14/2018                 Roberto González Echevarría                 Page: 50

  1    BY MS. HOWARD:

  2          Q      In looking at your letter of recommendation,

  3    Exhibit 26, that you wrote for Sue Byrne, as you sit here

  4    now, is there anything that you disagree with?

  5                       MS. CHAVEY:    Objection.      I don't

  6          understand the question, so I'm objecting to

  7          the form.

  8    BY MS. HOWARD:

  9          Q      Do you understand my question, Professor?

 10          A      Why don't you ask me again.

 11          Q      As you sit here now, is there anything that you

 12    disagree with in Exhibit 26?

 13                       MS. CHAVEY:    Objection.

 14                       THE WITNESS:    No.   I mean, I think

 15          that it was a letter in which I was trying to

 16          be generous for a junior person who is vying

 17          for a job at Duke University.

 18    BY MS. HOWARD:

 19          Q      But as you testified earlier, it was a letter

 20    that you were being -- in which you were being honest.

 21    Correct?

 22          A      Oh, yes, yes, yes.     I always try to tell the

 23    truth in the letter of recommendation.

 24          Q      Is there anything inaccurate in your letter?

 25          A      I don't think so.

                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 10 of 21
12/14/2018                   Roberto González Echevarría                Page: 87

  1     occurred?

  2           A      No.   I don't remember the date.

  3           Q      Do you recall the year?

  4           A      It could be 2015.     Yes.

  5           Q      It was after the climate review was completed?

  6           A      Right.    Yes.

  7           Q      Other than the training in 2015, have you

  8     under -- have you -- other than the training in 2015, have

  9     you taken any other sexual harassment training as a Yale

 10     employee?

 11           A      Not that I can remember.

 12           Q      So you didn't undergo any sexual harassment

 13     training in 2009?

 14           A      Not that I can remember.      I may have, but I

 15     don't remember.

 16           Q      Are there any other documents that would help

 17     you recall?

 18           A      Not that I can recall.

 19                        MS. HOWARD:    All right.       We're at

 20           Exhibit 30.

 21                        (Plaintiff's Exhibit 30,

 22           Confidential letter, June 15, 2016:            Marked

 23           for identification.)

 24     BY MS. HOWARD:

 25           Q      Okay.    You've been handed what's been marked

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 11 of 21
12/14/2018                   Roberto González Echevarría                Page: 88

  1     Plaintiff's Exhibit 30.        And this is a letter from

  2     yourself to Professor Michael Della Rocca, the chair of

  3     the UWC panel.       Is that correct?

  4           A      Excuse me.    Yes.

  5           Q      Would you like a moment to read the document?

  6           A      Yes.

  7           Q      Okay.    Let me know when you're done.

  8           A      Yes.

  9           Q      So do you recall -- you recall this document?

 10           A      Yes.

 11           Q      So this is a memo that you wrote on June 15,

 12     2016.     Correct?

 13           A      That's correct.      Yes.

 14           Q      And in the memo you state that -- in the third

 15     full paragraph, As best I recall, in 2009 or so,

 16     then-provost Peter Salovey with Jon Butler, then-dean of

 17     the graduate school also in attendance, told me that some

 18     students and/or faculty members had reported being

 19     offended by my conduct.

 20                  Do you see where I'm reading?

 21           A      Yes.

 22           Q      And then the paragraph continues on a couple of

 23     sentences later to say, The best way to proceed, the

 24     provost told me, was for me to take sexual harassment

 25     training.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 12 of 21
12/14/2018                  Roberto González Echevarría                 Page: 89

  1                  Do you see --

  2           A      Yes, I remember that.

  3           Q      So do you now recall taking sexual harassment

  4     training in 2009?

  5           A      Yes.    Yes.

  6           Q      What was that training?

  7           A      I went to a meeting with many other people.        And

  8     it was a general presentation about sexual harassment and

  9     this and that.       It was, you know, general, as I said.      Not

 10     exactly very illuminating, but, you know, fine.

 11           Q      Was it a day-long meeting?

 12           A      No.    No.   It was not a day-long meeting.

 13           Q      It lasted shorter than a day?

 14           A      Oh, yes.     I don't remember exactly how long it

 15     lasted.

 16           Q      And you describe it in your letter, and also

 17     just a moment ago, as "not particularly illuminating."

 18           A      Yes.

 19           Q      Why?

 20           A      It wasn't specific enough.      It was very general,

 21     as I recall now.

 22           Q      And the training that you did in 2005 with

 23     Stephanie Spangler, the department did --

 24           A      No.    No.   2015.   2015.

 25           Q      I'm sorry.     So the training you did in 2015 with

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 13 of 21
12/14/2018                  Roberto González Echevarría                Page: 109

  1           A      No.    I mean, I -- you know, frankly, I didn't

  2     think much about it.

  3           Q      When you say "it," you mean the letter?

  4           A      Yes.

  5           Q      So after you received the letter, you didn't

  6     think about it afterwards?

  7                         MS. CHAVEY:    Objection.

  8                         THE WITNESS:    That is impossible to

  9           say.    How could I not think about it?       Of

 10           course.      We were voted the best department in

 11           Spanish and Portugese in the United States a

 12           few years ago.      I don't know if you read that

 13           somewhere.

 14     BY MS. HOWARD:

 15           Q      Which year?

 16           A      I don't know.    Two, three years before this.

 17     Which meant the best department in the world.            And I was

 18     very proud because the department as it was became what it

 19     was under my chairmanship.         I was chair for 16 years off

 20     and on.

 21           Q      So then were you concerned about your reputation

 22     after receiving this letter?

 23           A      Not my reputation.

 24           Q      Were you concerned about the department's

 25     reputation?

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 14 of 21
12/14/2018                  Roberto González Echevarría               Page: 154

  1           A      Well, yeah.    She's already a professor when I

  2     sent her this.      Yes.

  3           Q      So I saw you laughing while you're reading the

  4     email.     What part of the email made you laugh?

  5           A      I forget now what it was.

  6           Q      So what I'd like for you to do is since the

  7     email is written in Spanish, your portion of the email,

  8     that first paragraph at the top that you write -- wrote to

  9     Professor Birkenmaier, if you wouldn't mind translating

 10     and reading for the record your email to Professor

 11     Birkenmaier.

 12           A      Dear Anke, you are very disciplined and know how

 13     to administer your time.       My method was to get up very

 14     early, do my work, my research and writing, and around 11

 15     to call Sandra -- it was a typo there -- to ask her how

 16     things were going in the department.         By the way, Sandra,

 17     died a little over a month ago.         It has hurt me greatly.

 18     The whole thing in the department has been the work of

 19     Anibal, A-n-i-b-a-l, and some juniors who didn't get

 20     tenure or who fear they are not going to get it, above

 21     all, Sue Byrne, who has turned out to be diabolical.           But

 22     the administration legitimated them, ordering an

 23     investigation of the department.         I know that I have your

 24     support and that of many other former students of mine.             I

 25     miss you greatly.      Kisses.    Roberto.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 15 of 21
12/14/2018                  Roberto González Echevarría               Page: 179

  1           A      I think it may have been my graduate student and

  2     TA, Matthew Tanico, T-a-n-i-c-o, who discovered it, and

  3     actually who also changed it for me.

  4           Q      So by the time Matthew Tanico came to you to

  5     tell you about the alteration, he had already changed it

  6     back?

  7           A      No.    He changed it back after that, I think.

  8           Q      So just so I understand the sequence, Mr. Tanico

  9     came to you, told you about an alteration to your

 10     Wikipedia page, got your approval to make the change

 11     back?

 12           A      I think that's the way it went.       But, again, the

 13     memories here are not specific.

 14           Q      As far as you recall?

 15           A      Yes.   As far as I recall.

 16           Q      That's the sequence.     Well, would Mr. Tanico be

 17     able to make changes to your Wikipedia page without your

 18     approval?

 19           A      I think so.    I mean, they can do anything they

 20     want.     We can be --

 21           Q      I mean, to rectify a problem?

 22           A      Yes.   Yes.

 23           Q      But you do recall Mr. Tanico coming to you to

 24     tell you about the problem?

 25           A      If it was he who told me.      But I know it was he

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 16 of 21
12/14/2018                   Roberto González Echevarría              Page: 180

  1     who changed it.

  2                          (Plaintiff's Exhibit 40, Robert

  3            González Echevarría Wikipedia page:         Marked

  4            for identification.)

  5     BY MS. HOWARD:

  6            Q      So you've just been handed what has been marked

  7     Plaintiff's Exhibit 40.        Please let me know when you've

  8     had a chance to review the document.

  9            A      Yes.    I've seen it.   This is what it was.

 10     Yes.

 11            Q      So this is the Wikipedia page that Mr. Tanico

 12     told you had been altered?

 13            A      Or somebody told me.     And he changed it.

 14            Q      But someone told you that it had been altered?

 15            A      Yes.

 16            Q      And in particular, the last paragraph above,

 17     "Works"?

 18            A      Yes.

 19            Q      That is the paragraph that was altered and added

 20     into your Wikipedia page without your permission?

 21            A      Right.   Yes.

 22            Q      And just so we're clear, it's the paragraph that

 23     starts, In March, 2015, Echevarría was accused of ongoing

 24     sexual harassment.        Okay.

 25                   And so after you were told about that paragraph

                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 17 of 21
12/14/2018                  Roberto González Echevarría               Page: 181

  1     being added to your Wikipedia page, you then had

  2     Mr. Tanico remove that paragraph?

  3           A      And replace it with something more flattering.

  4           Q      As you can actually see at the top of Exhibit

  5     40, there's a box and it says, This is an old revision of

  6     this page as edited by 130.132.173, open paren, talk,

  7     close paren, at 2:38, 20 January 2016.

  8                  Do you see that?

  9           A      Yes.

 10                         (Plaintiff's Exhibit 41, Robert

 11           González Echevarría Wikipedia page:         Marked

 12           for identification.)

 13     BY MS. HOWARD:

 14           Q      You've been handed what's been marked

 15     Plaintiff's Exhibit 41.       Please let me know when you're

 16     done reviewing the document.

 17           A      This is the same thing.

 18           Q      So this is actually a -- let me actually start

 19     with a couple of basic questions.

 20                  Do you recognize this document?

 21           A      Well, but it's the same one you showed me

 22     before.

 23           Q      So, in fact, if you look at Exhibit 41 at the

 24     top, which is the one that's in your hand, at the top it

 25     says, This is an old revision of the page, right before

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 18 of 21
12/14/2018                  Roberto González Echevarría               Page: 191

  1                         THE WITNESS:    No.   Actually, I am

  2           surprised that permission was needed, because

  3           I thought people just made changes to

  4           Wikipedia at will.      But I am not an expert on

  5           Wikipedia or care very much about it.

  6     BY MS. HOWARD:

  7           Q      But it must have been embarrassing to have

  8     that?

  9           A      Yes, it was, once I found out.       Yes.

 10           Q      And since the paragraph that I read before, the

 11     one that starts, In March, 2015, Echevarría was accused of

 12     ongoing sexual harassment, since that paragraph has been

 13     removed from your Wikipedia entry, have you -- has anyone

 14     asked you about your Wikipedia page --

 15           A      No.

 16           Q      -- and that allegation?

 17                         (Plaintiff's Exhibit 42, Robert

 18           González Echevarría Wikipedia page:         Marked

 19           for identification.)

 20     BY MS. HOWARD:

 21           Q      And you have just been handed what's been marked

 22     as Plaintiff's Exhibit 42.         Please take a moment to read

 23     it and let me know when you're done.

 24           A      Yes.

 25           Q      So this is a different copy of your Wikipedia

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 19 of 21
12/14/2018                   Roberto González Echevarría              Page: 192

  1     page.     Correct?

  2           A      That's correct.

  3           Q      With the paragraph that we discussed before, the

  4     one about the sexual harassment allegations -- I'm

  5     sorry -- sexual harassment accusations were removed.

  6     Correct?

  7           A      Deleted, yes.

  8           Q      This revision, if you look at the top, is dated

  9     February 3, 2016.       Correct?

 10           A      That's correct.

 11           Q      Did you ever have Mr. Tanico investigate who

 12     made these -- who added the paragraph about the ongoing

 13     sexual harassment accusations to your Wikipedia page?

 14           A      I don't think so.     But he may have done it on

 15     his own, but I wouldn't know.

 16           Q      Did you ever talk to Professor Adorno about the

 17     addition of this paragraph of the ongoing sexual

 18     harassment allegations on your Wikipedia page?

 19           A      I may have but I don't remember.

 20           Q      Did you ever talk to Professor Valis about the

 21     addition of this paragraph in Exhibit 40?

 22           A      I don't remember.     I don't remember.

 23           Q      And did you ever talk to Professor Stith about

 24     the addition of this paragraph to Exhibit 40?

 25           A      I don't remember if I did or not.

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 20 of 21
12/14/2018                  Roberto González Echevarría                  Page: 202

  1     but nothing specific.

  2                  I made a specific criticism of her work, which I

  3     find to be inferior.       And so did Professor Adorno, and so

  4     did Noël Valis.      So did Giuseppe Mazzotta, who is an

  5     expert -- greatest Italiianist probably alive, and an

  6     expert on Ficino.      He had just given the keynote lecture

  7     at the Ficino symposium in New York.

  8                  And Howard Bloch.     What I remember about Howard

  9     Bloch is his saying that he was so appalled about how poor

 10     the writing was that he asked us, Why did it take you so

 11     long to get rid of her?       That was Bloch's -- this is the

 12     words that I remember from Bloch.

 13                  It came to the vote.     Bloch and Mazzotta could

 14     not vote.     And it came out 3 to 2; 3 against, 2 in favor.

 15     Of course it's anyone's guess who the 3 and the 2 were,

 16     because these were little pieces of paper, but of course

 17     we can speculate about it.        But that is what I remember of

 18     the vote and of the meeting.

 19           Q      And you're one of the three that voted against

 20     Sue Byrne's tenure application?

 21           A      I know that I voted against because I'm telling

 22     you here.

 23           Q      Yes.

 24           A      Although it is supposed to be secret.           I

 25     assume -- we can only assume who the other two against her

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 82-151 Filed 05/15/19 Page 21 of 21
12/14/2018                Roberto González Echevarría                 Page: 218

  1                           STATE OF CONNECTICUT

  2           I, Bethany A. Carrier, RMR, CRR, CSR #071, a Notary

  3     Public, duly commissioned and qualified in and for the

  4     State of Connecticut, do hereby certify that pursuant to

  5     Notice, there came before me on the 14th of December,

  6     2018, the following-named person, to wit:         ROBERTO

  7     GONZÁLEZ ECHEVARRÍA, who was by me duly sworn to testify

  8     to the truth and nothing but the truth; that he was

  9     thereupon carefully examined upon his oath and his

 10     examination reduced to writing under my supervision; that

 11     this deposition is a true record of the testimony given by

 12     the witness.

 13           I further certify that I am neither attorney nor

 14     counsel for nor related to nor employed by any of the

 15     parties to the action in which this deposition is taken,

 16     and further that I am not a relative or employee of any

 17     attorney or counsel employed by the parties hereto, or

 18     financially interested in this action.

 19           IN WITNESS THEREOF, I have hereunto set my hand

 20     this 2nd day of January, 2019.

 21

 22
                           ______________________________________
 23                         Bethany A. Carrier, RMR, CRR, LSR #071
                                            Notary Public
 24
        My Commission Expires:
 25     October 31, 2023

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
